Title: To Benjamin Franklin from Jacob Tucker, 15 August 1780
From: Tucker, Jacob
To: Franklin, Benjamin


May it Please your Honour.Forton Prison. August 15th 1780
I hope my Necesity at this time will Appologize for the Freedom I have taken In Acquainting you of my Situation, being now a Prisoner almost 27 Months being Destitute of Cloathing & Every Necessary of Life should Be Glad Your honour Would Take it into Consideration & send me some money to Releive My Real Wants. Your Honour Must understand That I Served in Defence of my Country on board The Continental frigate Boston Saml. Tucker Commander (and being a near Relation of Capt Tucker.) On our Cruize from L’Orient 7 Days We Captured The John & Rebecca. I Was put on board of her And on our passage to Boston was taken by the Porcupine frigate And Brought to England Where I have Remained Ever Since & When we shall get Relieved God only knows. Our Allowance here is hardly Enough for nature to subsist on. I hope Your honour Will Consider the Above & send me a little Relief And the favour Done Will be Ever Acknowledged by Your honour’s Most Obedient Humble Servant
Jacob Tucker
 
Addressed: A Son Excellence / Son Excellence Binjamin Franklin / ambassadeur plenipotentiaire des etats unis / et indepandants de l’amerique a la cour / de france. a Son hotel a Passy prés / Paris
Notation: Tucker Jacob Augt. 15. 1780.
